DETAILED ACTION
This is a non-final office action on the merits in response to communications on 2/2/2021.  Claim 12 is cancelled.  Claims 1-11 are present and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11, see starting page 6, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolstedt et al. (US 2010/0063663) in view of Yuasa (US 2015/0050906), OKAMURA et al. (US 2015/0375740), and SANNODO et al. (US 2015/0367845).

Regarding claims 1 and 11, Tolstedt et al. teaches:
A parking/stopping control apparatus for moving a vehicle along a parking/stopping route on a basis of an operation command acquired from an operator located outside the vehicle, the control device comprising: 

A processor configured to execute instructions stored in the memory (at least figs. 2-3 [0051]-[0067] discuss vehicle control system 200 and machine control 202, discuss computer) to:
detect movement of the operator (at least fig. 5, [0076]-[0080] discuss vehicle moving on path/route, discuss stopped state 504 reading on parking;   at least [0078] discuss event/condition 508 may be an emergency stop condition, which would transition the vehicle from automated moving state 502 to stopped state 504 with a hard application of brakes rather than one with fuel economy, labor efficiency, and aesthetic deceleration. The trigger for an emergency stop condition may be inputs, such as, without limitation, an emergency stop button located on the outside of a vehicle being asserted, a safeguarding sensor fault, an unauthenticated person entering the human safety zone around the vehicle, an unauthorized object entering the property safety zone around the vehicle, an object detected as being on trajectory for impact with the vehicle, and the like); 
calculate an emergency event of the operator from the movement of the operator (at least fig. 5, [0076]-[0080] discuss vehicle moving on path/route, discuss stopped state 504 reading on parking;   at least [0078] discuss event/condition 508 may be an emergency stop condition, which would transition the vehicle from automated moving state 502 to stopped state 504 with a hard application of brakes rather than one with fuel economy, labor efficiency, and aesthetic deceleration. The trigger for an emergency stop condition may be inputs, such as, without limitation, an emergency stop button located on the outside of a vehicle being asserted, a safeguarding sensor fault, an unauthenticated person entering the human safety zone around the vehicle, an unauthorized object entering the property safety zone around the vehicle, an object detected as being on trajectory for impact with the vehicle, and the like); and 
when the emergency event is less than a predetermined threshold, park/stop the vehicle in accordance with a first control instruction that is preliminarily set in the control instruction, 

Tolstedt et al. does not explicitly teach:
an anxiety level is associated with the emergency event;
However, it is old and well known that people have anxiety in emergency event.  Official Notice is hereby taken that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Tolstedt et al. wherein an anxiety level is associated with the emergency event to react to the emergency.  This Office Notice is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (see MPEP 2144.03).
In addition and in the alternative, Yuasa teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Tolstedt et al. wherein an anxiety level is associated with the emergency event as taught by Yuasa to communicate the emergency.

Further, Tolstedt et al. does not explicitly teach:
Parking/stopping includes at a target parking position;
However, OKAMURA et al. teaches:
parking/stopping includes at a target parking position (abstract, figs. 1-7 [0018]-[0076], claim 1 discuss “target parking position”) to allow driver to select, and to control acceleration/deceleration ([0027], abstract, figs. 1-7 [0018]-[0076], claim 1);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Tolstedt et al. wherein parking/stopping includes at a target parking position as taught by OKAMURA et al. to allow driver to select, and to control acceleration/deceleration.

Further, Tolstedt et al. does not explicitly teach:
wherein the control range refers to a range in which the control is permitted, and the control range includes any one or more of a range of speed at which the vehicle is moved, a margin distance between the vehicle and another object, and a range of information amount presented to the user via a display;
However, SANNODO et al. teaches:
wherein the control range refers to a range in which the control is permitted, and the control range includes any one or more of a range of speed at which the vehicle is moved, a margin distance 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Tolstedt et al. wherein the control range refers to a range in which the control is permitted, and the control range includes any one or more of a range of speed at which the vehicle is moved, a margin distance between the vehicle and another object, and a range of information amount presented to the user via a display as taught by SANNODO et al. to decrease discomfort or anxiety.

Regarding claim 2, Tolstedt et al. does not explicitly teach: 
	calculating the second control instruction such that a second speed range that is a control range included in the second control instruction is lower than a first speed range that is the control range included in the first control instruction;
However, SANNODO et al. teaches:
calculating the second control instruction such that a second speed range that is a control range included in the second control instruction is lower than a first speed range that is the control range included in the first control instruction (at least figs. 4-9, 11-13 [0064]-[0086] discuss instead of standard speed pattern, select low speed patterns when there is object nearby,  object being nearby causes anxiety (see at least [0068] “is possible to decrease the discomfort or the anxiety of the driver with respect to the approaching the object”, “The first speed VL is set to a speed of, for example, 2 km/h or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Tolstedt et al. with calculating the second control instruction such that a second speed range that is a control range included in the second control instruction is lower than a first speed range that is the control range included in the first control instruction as taught by SANNODO et al. to decrease discomfort or anxiety.

Regarding claim 3, Tolstedt et al. does not explicitly teach: 
	lowering the second speed range as the anxiety level is higher;
However, SANNODO et al. teaches:
lowering the second speed range as the anxiety level is higher (at least figs. 4-9, 11-13 [0064]-[0086] discuss instead of standard speed pattern, select low speed patterns when there is object nearby,  object being nearby causes anxiety (see at least [0068] “is possible to decrease the discomfort or the anxiety of the driver with respect to the approaching the object”) to decrease discomfort or anxiety;     at least [0065] discuss the low speed pattern is a lower speed compared to the standard speed pattern)  to decrease discomfort or anxiety ([0064]-[0086]);     


Regarding claim 6, Tolstedt et al. in view of Yuasa teaches:
As applied to claim 1, emergency event/anxiety level;
Tolstedt et al. teaches:
calculating the emergency event of the operator on a basis of a temporal change in a position of the operator;
 (at least fig. 5, [0076]-[0080] discuss vehicle moving on path/route, discuss stopped state 504 reading on parking;   at least [0078] discuss event/condition 508 may be an emergency stop condition, which would transition the vehicle from automated moving state 502 to stopped state 504 with a hard application of brakes rather than one with fuel economy, labor efficiency, and aesthetic deceleration. The trigger for an emergency stop condition may be inputs, such as, without limitation, an emergency stop button located on the outside of a vehicle being asserted, a safeguarding sensor fault, an unauthenticated person entering the human safety zone around the vehicle, an unauthorized object entering the property safety zone around the vehicle, an object detected as being on trajectory for impact with the vehicle, and the like;   at least the time of before the operator asserts the emergency stop button to the time the operator asserts the emergency stop button reads on temporal change);

Regarding claim 7, Tolstedt et al. in view of Yuasa teaches:
As applied to claim 1, emergency event/anxiety level;
Tolstedt et al. teaches:

 (at least fig. 5, [0076]-[0080] discuss vehicle moving on path/route, discuss stopped state 504 reading on parking;   at least [0078] discuss event/condition 508 may be an emergency stop condition, which would transition the vehicle from automated moving state 502 to stopped state 504 with a hard application of brakes rather than one with fuel economy, labor efficiency, and aesthetic deceleration. The trigger for an emergency stop condition may be inputs, such as, without limitation, an emergency stop button located on the outside of a vehicle being asserted, a safeguarding sensor fault, an unauthenticated person entering the human safety zone around the vehicle, an unauthorized object entering the property safety zone around the vehicle, an object detected as being on trajectory for impact with the vehicle, and the like;   at least movement of the operator asserts the emergency stop button reads on the movement amount)

Regarding claim 8, Tolstedt et al. in view of Yuasa teaches:
As applied to claim 1, emergency event/anxiety level;
Tolstedt et al. teaches:
calculating the emergency event of the operator on a basis of a behavior amount of the operator;
 (at least fig. 5, [0076]-[0080] discuss vehicle moving on path/route, discuss stopped state 504 reading on parking;   at least [0078] discuss event/condition 508 may be an emergency stop condition, which would transition the vehicle from automated moving state 502 to stopped state 504 with a hard application of brakes rather than one with fuel economy, labor efficiency, and aesthetic deceleration. The trigger for an emergency stop condition may be inputs, such as, without limitation, an emergency stop button located on the outside of a vehicle being asserted, a safeguarding sensor fault, an 

Regarding claim 9, Tolstedt et al. in view of Yuasa teaches:
As applied to claim 1, emergency event/anxiety level;
Tolstedt et al. teaches:
calculating the emergency event of the operator on a basis of a distribution of an existence position of the operator;
 (at least fig. 5, [0076]-[0080] discuss vehicle moving on path/route, discuss stopped state 504 reading on parking;   at least [0078] discuss event/condition 508 may be an emergency stop condition, which would transition the vehicle from automated moving state 502 to stopped state 504 with a hard application of brakes rather than one with fuel economy, labor efficiency, and aesthetic deceleration. The trigger for an emergency stop condition may be inputs, such as, without limitation, an emergency stop button located on the outside of a vehicle being asserted, a safeguarding sensor fault, an unauthenticated person entering the human safety zone around the vehicle, an unauthorized object entering the property safety zone around the vehicle, an object detected as being on trajectory for impact with the vehicle, and the like;   at least movement of the operator from not asserting the emergency stop button to asserting the emergency stop button read on distribution of an existence position of the operator)

Allowable Subject Matter
s 4-5, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner




/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664